DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I, claims 1-17 in the reply filed on 9/3/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Barth et al. (US Patent Application No. 2012/0225228).
Regarding claims 1-4, Barth et al. teach a functional composition formulation that is an aqueous dispersion (page 1, paragraphs [0009]-[0011]) having from 5% up to 40% solids which reads on Applicant’s claimed range of at least 0.5% solids and up to and including 15% solids (page 2, paragraph [0020]) and comprises the following essential (i) and (iv) components and any of the optional components: (i) fumed silica in an amount of up to 5% by weight which reads on Applicant’s claimed range of at least 0.5% and up to and including 10 weight%, based on the total weight of the functional composition formulation (page 3, paragraph [0028]), a solid lubricant (page 1, paragraphs [0009]-[0011]); a water-soluble or water-dispersible organic polymeric binder having a glass transition temperature (Tg) below 25°C (1%) (page 1, paragraphs [0011], [0014]); and a coating aid having a hydrophilic-lipophilic balance number of at least 5 (page 3, paragraph [0025]), wherein the amount of fumed silica is up to 5% by 
Regarding claim 5, Barth et al. teach wherein the water-soluble or water-dispersible organic polymeric binder includes an acrylic polymer or a polyurethane (page 1, paragraph [0014]).
Regarding claim 8, Barth et al. teach wherein the coating aid is present in an amount of up to 5% by weight which reads on Applicant’s claimed range of at least 0.01 weight% and up to and including 5 weight% based on the total weight of the functional composition formulation (page 3, paragraph [0026]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Barth et al. (US Patent Application No. 2012/0225228) in view of Steidl et al. (US Patent Application No. 2004/0192835).
Barth et al. are relied upon as disclosed above.
Regarding claim 6, Barth et al. fail to teach wherein the one or more (iv) water-soluble or water-dispersible organic polymeric binders includes at a fluorinated polyurethane.  However, Steidl et al. teach a functional composition formulation that is an aqueous dispersion comprising fluorinated polyurethane (page 1, paragraph [0001], page 2, paragraph [0019]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the fluorinated polyurethane of Steidl et al. in the formulation of Barth et al. in order to provide an antisoiling coating having .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Barth et al. (US Patent Application No. 2012/0225228) in view of Balk et al. (US Patent Application No. 2012/0053260).
Barth et al. are relied upon as disclosed above.
Regarding claim 7, Barth et al. fail to teach wherein the (vi) thickener is present and is alginates, guar gum, locust bean gum, xanthan gum, acrylic polymers that are alkali swellable, agar, carboxymethyl cellulose, pectin, or carrageenan.  However, Balk et al. teach an aqueous dispersion (page 1, paragraph [0009]) comprising fumed silica (page 8, paragraph [0109]) and thickener selected from the group consisting of alginates or carboxymethylcellulose (page 8, paragraphs [0113], [0114]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the thickener of Balk et al. in the formulation of Barth et al. in order to absorb water and form relatively loose lattice structures in water (Balk et al., page 8, paragraph [0113]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Barth et al. (US Patent Application No. 2012/0225228) in view of Misevich et al. (US Patent No. 4,931,356).
Barth et al. are relied upon as disclosed above.
Regarding claim 9, Barth et al. fail to teach wherein the composition further comprises hollow glass particles.  However, Misevich et al. teach a functional composition comprising glass particles (col. 1, lines 20-35).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the glass particles of Misevich et al. into the formulation of Barth et al. in order to provide an improved sheet of material which deforms to a shape (Misevich et al., col. 1, lines 15-25).

Claims 10-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al. (US Patent No. 9,469,738) in view of Barth et al. (US Patent Application No. 2012/0225228).
Regarding claims 10-13, Nair et al. teach an opacifying element (col. 1, lines 30-38) comprising a substrate having a first opposing surface and second opposing surface (col. 1, lines 30-38, col. 16, lines 5-25); and having disposed on at least one of the first and second opposing sides: a dry opacifying layer (col. 1, lines 30-38, col. 16, lines 5-25), comprising at least 0.05 weight% and up to and including 20 weight% of porous particles which reads on Applicant’s claimed range of at least 0.1 weight% and up to and including 35 weight% (col. 2, lines 60-67), each porous particles comprising a continuous polymeric phase and discrete pores dispersed within the continuous polymeric phase, the porous particles having a mode particles size of at least 2 µm and up to and including 50 µm (col. 2, lines 60-67, col. 3, lines 1-4); at least 20 weight% of a matrix material which reads on Applicant’s claimed range of at least 10 weight% and up to and including 80 weight% (col. 3, line 5, col. 8, lines 20-23) that is derived from a 
Nair et al. fail to teach a functional composition disposed on the opacifying layer, which functional composition comprises the following essential (i) and (iv) components and nay of the optional (ii), (v), (vi), and (vii) components: (i) fumed silica in an amount of at least 15 weight% and up to and including 95 weight% based on the total weight of the functional composition; a (ii) a solid or non-solid lubricant; one or more (iv) water-soluble or water-dispersible organic polymeric binders, each having a glass translation temperature (Tg-) below 25 C (1%); a (v) crosslinking agent if it is needed to crosslink the water-soluble or water-dispersible organic polymeric binder; a (vi) thickener; and a (vii) coating aid having a hydrophilic-lipophilic balance number of at least 5, wherein the weight ratio of  the (i) fumed silica to the one or more (iv) water-soluble or water-g) below 25°C (1%) (page 1, paragraphs [0011], [0014]); and a coating aid having a hydrophilic-lipophilic balance number of at least 5 (page 3, paragraph [0025]).
Barth et al. do not disclose wherein the fumed silica is in an amount of at least 15 weight% and up to and including 95 weight%, based on the total weight of the functional composition and wherein the weight ratio of the (i) fumed silica to the one or more (iv) water-soluble or water-dispersible organic polymeric binders, is at least 10:1 to and including 1:5.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of fumed silica and polymeric binder in order to inhibit settling and enhance adhesion (Barth et al., page 1, paragraph 1, paragraph [0014], page 3, paragraph [0028]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the functional composition of Barth et al. on the opacifying layer of Nair et al. in order to provide a reduction in friction (Barth et al., page 1, paragraphs [0001], [0010]).
Regarding claim 14, Nair et al. fail to teach wherein the one or more (iv) water-soluble or water-dispersible organic polymeric binders includes a poly(vinyl alcohol), a g) below 25°C (1%) (page 1, paragraphs [0011], [0014]); and a coating aid having a hydrophilic-lipophilic balance number of at least 5 (page 3, paragraph [0025]), wherein the water-soluble or water-dispersible organic polymeric binder includes an acrylic polymer or a polyurethane (page 1, paragraph [0014]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the functional composition of Barth et al. on the opacifying layer of Nair et al. in order to provide a reduction in friction (Barth et al., page 1, paragraphs [0001], [0010]).
Regarding claim 16, Nair et al. teach an opacifying element (col. 1, lines 30-38) comprising a substrate having a first opposing surface and second opposing surface (col. 1, lines 30-38, col. 16, lines 5-25); and having disposed on at least one of the first and second opposing sides: a dry opacifying layer (col. 1, lines 30-38, col. 16, lines 5-25), comprising at least 0.05 weight% and up to and including 20 weight% of porous particles (col. 2, lines 60-67), each porous particles comprising a continuous polymeric phase and discrete pores dispersed within the continuous polymeric phase, the porous 
Nair et al. fail to teach a functional composition disposed on the opacifying layer, which functional composition comprises the following essential (i) and (iv) components and nay of the optional (ii), (v), (vi), and (vii) components: (i) fumed silica in an amount of at least 15 weight% and up to and including 95 weight% based on the total weight of the functional composition; a (ii) a solid or non-solid lubricant; one or more (iv) water-soluble or water-dispersible organic polymeric binders, each having a glass translation temperature (Tg-) below 25 C (1%); a (v) crosslinking agent if it is needed to crosslink the water-soluble or water-dispersible organic polymeric binder; a (vi) thickener; and a (vii) coating aid having a hydrophilic-lipophilic balance number of at least 5, wherein the weight ratio of  the (i) fumed silica to the one or more (iv) water-soluble or water-g) below 25°C (1%) (page 1, paragraphs [0011], [0014]); and a coating aid having a hydrophilic-lipophilic balance number of at least 5 (page 3, paragraph [0025]).
Barth et al. do not disclose wherein the fumed silica is in an amount of at least 15 weight% and up to and including 95 weight%, based on the total weight of the functional composition and wherein the weight ratio of the (i) fumed silica to the one or more (iv) water-soluble or water-dispersible organic polymeric binders, is at least 10:1 to and including 1:5.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of fumed silica polymeric binder in order to inhibit settling and enhance adhesion (Barth et al., page 1, paragraph 1, paragraph [0014], page 3, paragraph [0028]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the functional composition of Barth et al. on the opacifying layer of Nair et al. in order to provide a reduction in friction (Barth et al., page 1, paragraphs [0001], [0010]).
Nair et al. and Barth et al. are silent on having an L value of at least 80.  It is elementary that a mere recitation of a newly discovered property, inherently possessed 
Regarding claim 17, Nair et al. fail to teach wherein the functional composition is present at a dry coverage of at least 0.5 g/m2 and up to and including 15 g/m2.  However, Barth et al. teach a functional composition comprising the following essential (i) and (iv) components and any of the optional components: (i) fumed silica (page 3, paragraph [0028]), a solid lubricant (page 1, paragraphs [0009]-[0011]); a water-soluble or water-dispersible organic polymeric binder having a glass transition temperature (Tg) below 25°C (1%) (page 1, paragraphs [0011], [0014]); and a coating aid having a hydrophilic-lipophilic balance number of at least 5 (page 3, paragraph [0025]).
Barth et al. do not disclose wherein the functional composition is present at a dry coverage of at least 0.5 g/m2 and up to and including 15 g/m2.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in dry coverage involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the dry coverage of Barth et al. in order to inhibit settling and enhance adhesion (Barth et al., page 1, paragraph 1, paragraph [0014], page 3, paragraph [0028]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the functional composition of Barth et .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nair et al. (US Patent No. 9,469,738) in view of Barth et al. (US Patent Application No. 2012/0225228), in further view of Steidl et al. (US Patent Application No. 2004/0192835).
Nair et al. and Barth et al. are relied upon as disclosed above.
Regarding claim 15, Nair et al. fail to teach wherein the one or more (iv) water-soluble or water-dispersible organic polymeric binders includes at a fluorinated polyurethane.  However, Steidl et al. teach a functional composition formulation that is an aqueous dispersion comprising fluorinated polyurethane (page 1, paragraph [0001], page 2, paragraph [0019]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the fluorinated polyurethane of Steidl et al. in the opacifying element of Nair et al., as modified by Barth et al., in order to provide an antisoiling coating having improved material properties and application properties taking into account environmental, economic, and physiological factors (Steidl et al., page 2, paragraph [0018]).






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        9/21/2021